—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered October 5, 2009, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the duration of the order of protection issued at the time of sentencing exceeded the maximum time limits of CPL 530.13 (4) and failed to take into account jail-time credits. However, the defendant failed to preserve this argument for appellate review because he did not raise the issue at sentencing or move to amend the final order of protection on this ground (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 316-318 [2004]), and we decline to review it in the exercise of our interest of justice jurisdiction (see People v Dale, 43 AD3d 1075 [2007]; People v Varner, 39 AD3d 882 [2007]). Fisher, J.P., Dillon, Balkin, Chambers and Sgroi, JJ., concur.